UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-1272



MICHAEL A. MASON,

                                              Plaintiff - Appellant,

          versus


HOME DEPOT U.S.A., INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
02-3667-RDB)


Submitted:   August 11, 2004             Decided:    September 7, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Mason, Appellant Pro Se. Donald R. Livingston, Richard
W. Black, Reed Lock Russell, AKIN, GUMP, STRAUSS, HAUER & FELD,
L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael A. Mason appeals the district court’s grant of

summary judgment for Home Depot on his racial discrimination and

retaliation based action.      We affirm.

          We    review    a   grant   of    summary   judgment    de   novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).    Summary judgment is appropriate only if there are no

genuine issues of material fact and the moving party is entitled to

judgment as a matter of law.          Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 324-25 (1986).           We must view the

factual evidence, and all justifiable inferences drawn therefrom,

in the light most favorable to the non-moving party.             Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

          We conclude that viewing the evidence in the light most

favorable to Mason, Home Depot is entitled to summary judgment as

a matter of law.   Accordingly, we affirm based on the reasoning of

the district court.      See Mason v. Home Depot USA, Inc., No. CA-02-

3667-RDB (D. Md. Feb. 11, 2004).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                  - 2 -